[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After a hearing in damages at which the plaintiff appeared and offered testimony and other evidence, the Court finds she has proved damages under the First Count of Breach of Contract; the Second Count of Negligence and the Third Count of Violation of the Connecticut Home Improvement Act (CUTPA).
The parties had entered into a home improvement contract for renovations to the plaintiff's residence. Much of the work was not completed or was done in an unworkmanlike manner or improperly. The contract did not contain a starting date and a CT Page 3093 completion date in violation of Connecticut General Statutes § 20-429 (a)(7).
The cost to complete or repair the work is found to be $21,400.
In addition, the cost to complete the chimney is $500.
In addition the plaintiff paid $3600 for sliding doors which the defendant should have supplied pursuant to the contract. She also paid $1300 for a furnace and $3602 for windows which were included in the cost of the original contract.
Damages are also awarded in the amount of $384 to clean up the outside yard, and $1265 for storage of her personal property (23 months @ $55 per month) because the work was not completed in a reasonable time.
The plaintiff is entitled to attorney's fees for violation of CUTPA and they are awarded in the amount of $4136.
Costs are awarded in the amount of $347.40 in accordance with the Bill of Costs.
Judgment shall enter for the plaintiff in the amount of $36,187 plus costs of $347.40.
Klaczak, J.